C. D. San Juan. Cobro de dinero.
Poe cuanto la parte apelada presentó una moción jurada solicitando la desestimación del recurso, notificada a la parte contraria y basada en que el escrito de apelación es nulo y la transcripción no se ha archivado dentro del tér-mino de la ley, la vista de la cual se celebró el 18 de abril actual sin asistencia de las partes, y,
Poe cuanto si bien es dudosa la cuestión de nulidad sus-citada, es completamente claro que el apelante ha dejado de perfeccionar su recurso dentro de los términos de ley, ya que la última prórroga que se le concediera para presentar la transcripción taquigráfica venció antes de archivarse la moción de desestimación sin que dicha transcripción fuera archivada, y ha vencido también con exceso el término para radicar el legajo de la sentencia en este tribunal sin que se haya radicado:
PoR tanto, se declara la moción con lugar y se deses-tima el recurso. Desestimada.